United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 20-1697
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                      Eddie Cosey, also known as Silo

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                 Appeal from United States District Court
                 for the Southern District of Iowa - Eastern
                               ____________

                        Submitted: February 15, 2021
                           Filed: April 30, 2021
                               [Unpublished]
                               ____________

Before SMITH, Chief Judge, ARNOLD and STRAS, Circuit Judges.
                              ____________

PER CURIAM.
      Eddie Cosey appeals the district court’s1 denial of his motion for a sentence
reduction pursuant to Section 404 of the First Step Act of 2018, Pub. L. No. 115-391,
§ 404, 132 Stat. 5194, 5222 (2018). We affirm.

      In April 2008, Cosey pleaded guilty pursuant to a written plea agreement to
conspiracy to manufacture, distribute, and possess with intent to distribute at least 50
grams of a mixture and substance containing cocaine base, in violation of 21 U.S.C.
§ 841(a)(1). Pursuant to the plea agreement, Cosey stipulated that he had been
convicted of one prior felony drug offense, and the government agreed to withdraw
the notice and information of Cosey’s prior felony drug offenses. As a result, “only
one enhancing felony [was] utilized thereby eliminating the mandatory life sentence
in [Cosey’s] case.” Plea Agreement at 1, United States v. Cosey, No. 3:07-cr-00584-
JAJ-TJS (S.D. Iowa 2008), ECF No. 136. The parties agreed that Cosey’s statutory
sentencing range was 20 years’ imprisonment to life imprisonment. They also agreed
that Cosey’s advisory Guidelines range was 262 months’ imprisonment to life
imprisonment—a range to which the district court would be bound under Federal
Rule of Criminal Procedure 11(c)(1)(C) if it accepted the plea agreement. At
sentencing, the district court sentenced Cosey to 400 months’ imprisonment.

       In 2018, Congress enacted the First Step Act (“Act”). The Act “made
retroactive the lower penalties for cocaine base offenses established by the Fair
Sentencing Act [of 2010].” United States v. McDonald, 944 F.3d 769, 771 (8th Cir.
2019). Following the Act’s passage, Cosey moved to reduce his sentence under
Section 404 of the Act. The district court denied the motion, and Cosey appeals.

       A district court must engage in a two-step process in determining whether to
grant a motion for a reduced sentence under Section 404 of the Act. Id. at 772. “First,


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                          -2-
the [district] court must decide whether the defendant is eligible for relief under
§ 404. Second, if the defendant is eligible, the [district] court must decide, in its
discretion, whether to grant a reduction.” Id. We review de novo a district court’s
determination of a defendant’s eligibility under the Act; we review for an abuse of
discretion a district court’s decision whether to grant a reduction under the Act. Id.
at 771.

        As to eligibility, Cosey admits that “the district court correctly found [him]
eligible for relief.” Appellant’s Br. at 13. Nonetheless, he argues that “the district
court misunderstood the scope of its discretionary authority to grant a sentence
reduction to an eligible defendant.” Id. at 9. Specifically, he asserts that the district
court “mistakenly believ[ed] that it either cannot, or should not, reduce [his] sentence,
given that his reduced mandatory minimum sentence did not impact his guideline
range, and because his guideline range remains unchanged from the time he was
originally sentenced.” Id. After determining that Cosey was eligible for a sentence
reduction, the district court outlined its reasons for denying the reduction. In doing
so, the court mentioned that Cosey’s original Guidelines range had not changed and
that it had twice rejected his motions under 18 U.S.C. § 3582(c)(2). “[B]ut the court
never indicated that it lacked authority” to reduce Cosey’s sentence based on these
considerations. See United States v. Banks, 960 F.3d 982, 985 (8th Cir. 2020). In fact,
the court made clear it was denying Cosey’s reduction motion “[f]or all the[] reasons”
set forth in its order. Order Regarding Mot. for Sentence Reduction Pursuant to 18
U.S.C. § 3582(c)(1)(B) at 1, United States v. Cosey, No. 3:07-cr-00584-JAJ-TJS (S.D.
Iowa 2020), ECF No. 309.

       We therefore turn to the district court’s discretionary decision to deny Cosey
a sentence reduction. Cosey argues that the district court abused its discretion “by
failing to consider all [the 18 U.S.C. § 3553(a)] factors that might weigh in favor of
a sentence reduction, and by failing to adequately explain its decision.” Appellant’s
Br. at 26 (emphasis omitted). “When reviewing a section 404 petition, a district court

                                          -3-
may, but need not, consider the section 3553 factors.” United States v. Moore, 963
F.3d 725, 728–29 (8th Cir. 2020), cert. denied, 141 S. Ct. 1118 (2021). “This is
particularly true when, like here, the sentencing court also reviews the § 404 motion,
because the court is ‘uniquely positioned to consider the many factors necessary in
exercising its ultimate discretion.’” United States v. Davis, 832 F. App’x 458, 460
(8th Cir. 2020) (unpublished per curiam) (quoting United States v. Howard, 962 F.3d
1013, 1015 (8th Cir. 2020)).

      In determining whether a district court conducted a “complete review” under
Section 404, we review the record to see if the district court “considered the parties’
arguments and ha[d] a reasoned basis for exercising his own legal decisionmaking
authority.” United States v. Booker, 974 F.3d 869, 871 (8th Cir. 2020) (quoting Rita
v. United States, 551 U.S. 338, 356 (2007)). But a district court need not respond to
every argument that the defendant raises. United States v. Sherman, 960 F.3d 978,
982 (8th Cir. 2020). “We presume the district court considered [the defendant’s]
arguments before making its sentencing determination . . . .” Davis, 832 F. App’x at
460.

       We are satisfied that the district court conducted a complete review of Cosey’s
Section 404 motion. In declining to grant Cosey relief, the district court emphasized
that Cosey’s original “sentence was driven by drug quantity, leadership, criminal
history (career offender), violence and other 3553(a) factors.” Order Regarding Mot.
for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(1)(B) at 1. “The district court
was the original sentencing court and thus was uniquely positioned to consider the
many factors necessary in exercising its ultimate discretion. The court’s plain
statement regarding its decision not to exercise its discretion under the First Step Act
in this case closes the matter.” Howard, 962 F.3d at 1015.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________

                                          -4-